DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.  
Applicant argues that the “inner flange 116 is a separate component in Demtroder” and that because of this “Demtroder does not teach a single component that is a hollow body including at least one inner flange and at least one access hole as recited in claim 1”.  Examiner wishes to point out that the claims do not require that the hollow body and flange be a single component, only that the “hollow body includes at least one inner flange”.  This limitation says nothing about if the hollow body is a single component or a plurality of components connected together.  
Applicant argues that Demtroder et al. requires four sets of removable connections as opposed to two sets as used by Applicant.  There appears to be nothing in the claims or Specification limiting the number of sets of removable connections.
Applicant argues that the above-mentioned differences between Demtroder et al. and the instant application lead to further differences, primarily the lack of an access hole for accessing the at least one inner flange and the plurality of removable connections for mounting and/or maintenance while the at least one inner flange is connected to the one of the two rotating shafts.  In support of this position, Applicant argues that the bolt holes connecting the hollow body and flange (110 and 116/118 in Demtroder et al.) would not allow for access and would need to be removed, and element 110 removed, in order to access the inner flange for mounting or maintenance.  Applicant goes on to state that Demtroder et al. does not teach or suggest that the bolt holes are dimensioned to allow access to an interior portion.
Applicant appears to be arguing that Demtroder et al. does not provide an access hole because any holes in Demtroder et al. are filled by the bolts required to attach elements 110 and 116/118.  Examiner disagrees.  Element 110 has slots around the circumference which provide access to the bolt holes that are used to secure element 110 to both elements 116 and 118.  As can be seen in the annotated Fig. 12 of Demtroder et al. below, once these bolts are inserted, there remains a portion of the slot that allows access to the plurality of removable connections for mounting and/or maintenance while the at least one inner flange is connected to the one of the two rotating shafts.


    PNG
    media_image1.png
    454
    635
    media_image1.png
    Greyscale

Annotated Fig. 12 of Demtroder et al.
As to Applicant’s argument that Demtroder et al. does not teach or suggest that the bolt holes are dimensioned to allow access to an interior portion, there are no limitations in the claims as to the size of the access holes, only that they allow for “mounting and/or maintenance”.  Applicant has not proposed any argument that mounting and/or maintenance requires a specific size and, contrary to this, Applicant’s Specification in paragraphs [0010] and [0020] discloses that the size of the access hole is dependent upon the size of the tool being used.  Applicant has failed to show that any such tool would not be able to fit through the access holes of Demtroder et al.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/052022 (Demtroder et al. hereinafter).
With regard to claim 1, Demtroder et al. discloses a wind turbine (2) including: 
a tower (12), 
a nacelle (8) mounted on the tower (12), 
an electrical generator (28) housed in the nacelle (8), a wind rotor (6) rotatably coupled to the nacelle (8) for rotating about a rotational axis and having at least one rotatable blade (4), two rotating shafts (16 and 26) for connecting the wind rotor (6) to the electrical generator (28), a shaft connector (64) for rigidly connecting the two rotating shafts (16 and 26), 
wherein the shaft connector (64) having: 
a hollow body (Fig. 12) wherein the hollow body includes at least one inner flange (116) protruding from the hollow body towards an axis of rotation of the shaft connector (64), the at least one inner flange (116) being connectable to one of the two rotating shafts (16), by means of a respective plurality of removable connections (See bolts/connectors in Fig. 12), and 
wherein the hollow body includes at least one access hole (Fig. 12, the remainder of the slots between the heads of the bolts used to connect 116 and 118 to 110) for accessing the at least one inner flange (116) and the respective plurality of removable connections for mounting and/or maintenance.  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 2, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the shaft connector (64) comprises a second flange (118) being connectable to the other of the two rotating shafts (26).
With regard to claim 4, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the hollow body is cylindrical, the axis of rotation being the geometric axis of the hollow body (Fig. 12).
With regard to claim 5, Demtroder et al. discloses the wind turbine as claimed in claim 4, wherein at least one access hole is provided on a lateral wall of the hollow body (Fig. 12, the remainder of the slots between the heads of the bolts used to connect 116 and 118 to 110).
With regard to claim 6, Demtroder et al. discloses the wind turbine as claimed in claim 4, wherein the at least one inner flange (116) is provided at a first base of the cylindrical hollow body and a second flange (118) is provided at a second base of the cylindrical hollow body (Fig. 12).
With regard to claim 7, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the at least one inner flange (116) is removably connectable to one of the two rotating shafts (16) (see bolted connection in Fig. 12).
With regard to claim 8, Demtroder et al. discloses the wind turbine as claimed in claim 7, wherein a second flange (118) is removably connectable to the other of the two rotating shafts (26) (see bolted connection in Fig. 12).
With regard to claim 9, Demtroder et al. discloses the wind turbine as claimed in claim 8, wherein the at least one inner flange (116) and the second flange (118) are removably connectable to the respective rotating shafts (16 and 26) by a respective plurality of bolts or a respective plurality of shear pins (see bolted connections in Fig. 12).
With regard to claim 10, Demtroder et al. discloses the wind turbine as claimed in claim 1, wherein the two rotating shafts (16, 26) include a rotor shaft (16) connected to the wind rotor (6) and an input shaft (26) of a gearbox (24) interposed between the wind rotor and the electrical generator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demtroder et al. in view of USPAP 2019/0277254 (Larsen hereinafter).
With regard to claim 3, Demtroder et al. discloses all of the limitations except for wherein the second flange is an outer flange protruding from the hollow body outwards with respect to the axis of rotation.
Larsen teaches a rotating shaft of a wind turbine having an outer flange (22) on a radially exterior surface of the rotating shaft wherein the outer flange is part of a braking mechanism (paragraphs [0031]- [0033]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Demtroder et al. by providing the second flange is an outer flange protruding from the hollow body outwards with respect to the axis of rotation as taught in Larsen for the purposes of providing a braking mechanism to avoid any potential injuries or damage to service personnel or maintenance equipment (paragraph [0002] of Larsen).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demtroder et al. in view of USPAP 2012/0131786 (Neumann hereinafter).
With regard to claim 11, Demtroder et al. discloses all of the limitations except for wherein the shaft connector comprises at least one strain measurement device for determining loads transmitted between the two rotating shafts.
Neumann teaches a wind turbine with a rotating shaft comprising at least one strain measurement device (204).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Demtroder et al. by providing the shaft connector comprises at least one strain measurement device as taught in Neumann for the purposes of determining an operating condition of the shaft (paragraph [0036] of Neumann).
With regard to claim 12, the Demtroder et al. modification with regard to claim 11 discloses the wind turbine as claimed in claim 11, wherein the at least one strain measurement device (204) is installed on a surface of the hollow body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745